Name: Commission Regulation (EEC) No 2696/80 of 22 October 1980 fixing the date on which the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect, shall become applicable in the Community
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy;  international affairs
 Date Published: nan

 No L 279 /20 Official Journal of the European Communities 23 . 10 . 80 COMMISSION REGULATION (EEC) No 2696/80 of 22 October 1980 fixing the date on which the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect, shall become applicable in the Community whereas the provisions of the two Regulations mentioned above should become applicable as from the same date , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2436/79 of 9 October 1979 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect ( ! ), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 37/80 (2 ) lays down measures applying the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect ; Whereas , at its 34th meeting, the Council of the Inter ­ national Coffee Organization decided that the system of certificates of origin should enter into force on 1 November 1980 ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of implementing the International Coffee Agreement 1976, the provisions of Council Regulation (EEC) No 2436/79 and of Commission Regulation (EEC) No 37/80 shall be applicable with effect from 1 November 1980 . ArtieIt 2 This Regulation shall enter into force on 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 282, 12 . 11 . 1979 , p. 1 . ( 2 ) OJ No L 6, 10 . 1 . 1980 , p. 13 .